Citation Nr: 0702212	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-21-859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a spinal disability, as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  The veteran's appeal has since been 
transferred to the jurisdiction of the VARO in Pittsburgh, 
Pennsylvania.

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Board finds that prior to the adjudication of the issue 
on appeal, additional development is needed.  

The veteran was issued a letter in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) as to the issue 
of direct service connection for a spinal disability.  
However, with respect to the issue of secondary service 
connection for a spinal disability, VA has failed to meet the 
requirements set forth in the VCAA.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326; Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Because the VCAA letter did not include 
secondary service connection, the claimant was not aware that 
it was ultimately the claimant's responsibility to give VA 
any evidence pertaining to that specific claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran should be issued a VCAA letter 
which pertains to secondary service connection and which 
complies with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran has limited his appeal as to the issue of service 
connection for a spinal disability, as secondary to the 
veteran's current service-connected diabetes mellitus.  
Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

The record reflects that the veteran is service-connected for 
diabetes mellitus, rated as 60 percent disabling.  He 
contends that he developed a spinal condition secondary to 
his service-connected diabetes mellitus.  On his VA Form 9, 
filed in August 2003, the veteran states that he has a spinal 
condition, and that this condition "arose due to several 
falls directly involving diabetic hypoglycemic reactions."  

The record reflects that in October 1990 and November 1990, a 
private physician diagnosed the veteran with "acute 
cervicobrachial syndrome" and "lumbar vertical column 
syndrome with degenerative changes."  At the time, the 
veteran's symptoms included disturbed sleep, spinal pain (at 
times radiating to the back of the head, left shoulder, and 
left arm), and stabbing pains and stiffness in the lumbar 
column.  In March 1991, similar diagnoses to those made in 
1990 were reported.  At that time, the veteran indicated that 
he had had back pain for years.

Thus, the veteran was diagnosed with lumbar vertical column 
syndrome prior to 1992.  

During an October 1992 private examination, the examiner 
noted, "In addition to the above described diabetes mellitus 
with its consequences, the patient also has degenerative 
changes in the area of the vertical spine and the lumbar 
spine with corresponding cervical-brachial and lumbar 
syndromes; as a result numerous, physical-bath measures were 
necessary.  The patient is under constant chiropractic 
care."

According to a July 2003 statement from a private physician 
in Germany, "In 1992 because of hypoglycemia he fell off a 
wall and compressed the cervical spine as well as the right 
shoulder, associated with a slight skull-brain trauma; there 
have since again been instances of hypoglycemia and falls 
with the result that the consequences of the former vertical 
spine compression have worsened."  

The record does not reflect any documentation of these 
hypoglycemic falls and any treatment rendered thereafter.  
The veteran should be provided an opportunity to furnish such 
records or provide the appropriate medical release 
information so that VA may obtain those records.  

Further, the Board notes that the veteran has not been 
afforded a VA examination to include a VA medical opinion in 
order to determine if the veteran's current spinal disability 
is etiologically related to diabetes mellitus.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2005).  In this case, a VA medical opinion 
that addresses the question of secondary service connection 
is necessary.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority, as pertains to the issue of 
secondary service connection for a spinal 
disability.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

2.  Inform the veteran that he should 
submit documentation of any past falls 
due to hypoglycemic episodes.  He should 
indicate where he was treated after these 
falls.  The veteran should furnish these 
records or provide the appropriate 
medical releases to VA.  Those records 
should thereafter be obtained.  

3.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current spinal 
disability is proximately due to, or the 
result of, the service-connected diabetes 
mellitus including falls related to 
hypoglycemic episodes.  The examiner 
should also opine as to the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current spinal 
disability is permanently aggravated by 
the veteran's service-connected diabetes 
mellitus including falls related to 
hypoglycemic episodes.  The examiner 
should note that aggravation is defined 
for legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  The examiner 
should provide a complete rationale for 
all opinions expressed and conclusions 
reached.  

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

